Exhibit 11 Directors and Executive Officers of Kardan Yazamut as of October 11, 2011 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Yosef Grunfeld (Israel) Chairman of the Board Chairman of the Board and director of various companies within the Kardan Group c/o Kardan Yazaumt (2011) Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Eytan Piotr Rechter (Israel) Director and Chief Executive Officer Chief Executive Officer and director of various companies within the Kardan Group c/o Kardan Yazaumt (2011) Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Avner Shnor (Israel and Belgium) Director Diamond industry commerce and investments and director of various companies within the Kardan Group c/o Kardan Yazaumt (2011) Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Uri Asher (Israel) Director Lawyer c/o Kardan Yazaumt (2011) Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Alon Shlomo Wulkan (Israel) Deputy CEO Deputy CEO c/o Kardan Yazaumt (2011) Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Asher Elmoznino (Israel) Chief Financial Officer Chief Financial Officer c/o Kardan Yazaumt (2011) Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Ayelet Nechama Weller (Israel) Vice President, General Counsel and Corporate Secretary Vice President, General Counsel and Corporate Secretary c/o Kardan Yazaumt (2011) Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Amit Avieli (Israel) Financial Officer Financial Officer c/o Kardan Yazaumt (2011) Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel
